Title: To George Washington from Capel & Osgood Hanbury, 20 May 1769
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London May 20th 1769

We have the pleasure to advise the Receipt of thy favor of 4th Novemr last, and to acquaint thee, that thy Bill to J. Gibson for £100 has been duly Honor’d, & is plac’d to the Debit of J.P. Custis’s Account.

We now forward Accounts Sales for his 9 Hhds Tobacco received ⅌ the Hanbury which is under cover of a Letter address’d to him inclos’d herein—we flatter ourselves they will prove satisfactory, as we can truly say the greatest care was taken in the disposal of them.
We have ⟨c⟩harter’d a Ship call’d the Reward of about 300 Hhds for Capt. Necks, in which he now goes, we strongly recommend it to our friends as well for their own sakes as ours, to facilitate his quick return, and we rely greatly on thy friendly assistance to promote this desireable event.
We hope Capt. Esten will have taken his departure for London before this gets to hand, & that he will come home to an early Market, as we may thereby be enabled to furnish good Accot Sales for his Cargo, the present prices being from 3¼ to 4d. ⅌ lb. for Exportation, and from 10d. to 11½d. for Home Consumption—Our C.H. has been much indisposed for these 2 or 3 Months past, but is now considerably mended. We remain with great regard Thy assured Friends

Capel & Osgood Hanbury

